This is an action of trespass on the case for negligence brought by the plaintiff to recover damages for personal injuries alleged to have been received on May 19, 1913, while in the employ of the defendant. The defendant filed its plea setting up its acceptance of the provisions of Chapter 831 of the Public Laws of 1912, known as the Workmen's Compensation Act. To this plea the plaintiff filed a replication averring that the statement filed by the defendant in acceptance of the act was filed with the commissioner of industrial statistics September 26, 1912, while the act, by its provisions, did not take effect until October 1, 1912. To this replication the defendant demurred. The demurrer was sustained by the Superior Court and to that decision the plaintiff took an exception, bringing the case before this court.
The acceptance of the provisions of the workmen's compensation act is not obligatory upon either the employer or the employee. If the employer desires to bring himself within the provisions of the act, he may do so by taking the steps therein prescribed and the employee may exempt himself from the operation of the act by giving a notice to the employer.
It is provided in and by Section 5 of the act that an employer may bring himself within its provisions by filing with the commissioner of industrial statistics a written statement to the effect that he accepts the provisions of the act, and by giving reasonable notice of such election to the workmen, by posting and keeping continuously posted copies of such statement in conspicuous places about the place where his workmen are employed.
The workmen's compensation act referred to was duly passed by the General Assembly and received the approval of the governor April 29, 1912, and became effective on October 1, 1912.
The plaintiff claims that the acceptance of the defendant, filed September 26, 1912, five days prior to the day when the act went into effect, was void and of no effect whatsoever. *Page 48 
It cannot well be disputed that every employer within the state was entitled to the protection of this law from the very moment it became effective. Taking into consideration the great number of employers within the state and the probability that a large part of them might desire to accept the provisions of the act, it cannot be presumed that the General Assembly intended that such acceptance should be deferred for any length of time after the beginning of the day when such act, by its terms, should become effective. In other words, we cannot reasonably assume that the General Assembly intended that employers should be deprived, even temporarily, of the benefit of the act or that they were unaware of the practical impossibility of filing a large number of acceptances at the same moment, which would be necessary if all were to obtain the benefit of the act without delay. Besides, the act contains no provision for access to the office of the commissioner of industrial statistics, or for the attendance of the commissioner, at the very inconvenient and unusual hour of midnight. We think that it may be more reasonably assumed that it was the purpose of the General Assembly, in making the act effective at a later date, to give employers an opportunity to become familiar with its provisions and to prepare and file their acceptances. If the General Assembly had the right to pass an act and make it effective at a later date, it would seem to reasonably follow that the acceptance, required by the act, might also be filed to take effect at the same time.
While the act was not in effect, in the strict sense of the word, it had a potential existence prior to October 1st. It had been passed by both houses of the General Assembly and had received the approval of the governor. Nothing further was required to bring it into effective existence except the lapse of time.
The acceptance in the present case was filed on September 26, 1912. It remained with the commissioner of industrial statistics without any effort on the part of the defendant to withdraw it and we think that it must be presumed to have *Page 49 
been filed by the defendant with the intention that it should take effect when the act went into effect on October 1, 1912. Such an intent is further evidenced by the undisputed fact that after the filing of the acceptance the defendant posted in its mill, the notices required by the act. To hold that this acceptance was ineffective and void would, we think, baffle the intent of the General Assembly and curtail the rights of employers.
The exception of the plaintiff is overruled and the case is remitted to the Superior Court for further proceedings.